PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_03_EN.txt. 75

DISSENTING OPINION BY M. EHRLICH.

I regret that I disagree on some of the questions decided
by the judgment which has just been given.

1

In my opinion, the Court should have taken into considera-
tion the judgment given by the Civil Court of Katowice.

*

The Parties are agreed, and moreover it follows from the
principles generally applied by arbitral tribunals, that in cases
like the present the basis of the award must be found, not in
the enrichment of the Respondent, but in the loss suffered by
the individuals concerned. In this case these are the Bayeri-
sche and Oberschlesische, and the Respondent has contended,
among other things, that the Oberschlesische was not the
owner of the lands and buildings which were entered in its
name in the land register, from January, 1920, until this
entry was vacated, in 1922, in accordance with the Polish law
of 1920.

In my opinion this contention of the Respondent cannot
be rejected on the basis of what the Court has said either in
Judgment No. 7 or in Judgment No. 8.

*

The judgment which has just been given does not, it is
true, rely on res judicata; this is correct, for it is quite cer-
tain, to mention only the case of the Pious Fund of the
Californias, that in international law, one of the conditions on
which the existence of ves judicata is dependent is that there
must be “identity of subject matter” and that the point
which was decided must relate to the “merits of the case”.
It is evident that in the proceedings concluded by. Judgment

ro
JUDGMENT No. 13.—-DISSENTING OPINION BY M. EHRLICH 76.

No. 7, the question of the ownership of the Oberschlesische

was not a part of the main dispute, but that it was a ques-

tion to be decided as a preliminary and incidental point.
This is precisely what the Court said in Judgment No. 7:

“In the next place, it must be observed that the Court,

in the exercise of the jurisdiction granted by Article 23

of the Geneva Convention, will not examine, save as an

incidental or preliminary point, the possible existence of

rights under German municipal law.” .

German legislation was referred to because, in Polish Upper
Silesia, it is German civil law which determines such questions
of real property.

The Court maintained the same standpoint in Judgment No. 11,
when it recalled that, in Judgment No. 7, it had recognized
the necessity of examining, though ‘as an incidental or pre-
liminary point”, the contention of the Polish Government that
the contract of 1919 and the transfer of the factory to the
Oberschlesische were of a fictitious and fraudulent character.

It is generally admitted that the principles of litispendency
and ves judicata do not apply to questions decided as incid-
ental and preliminary points.

Without however laying down that there is res judicata, the
judgment which has just been delivered declares that it would
be impossible for the Oberschlesische’s right to the Chorzéw
factory to be defined differently for the purposes of Judgment
No. 7 and in relation to the claim for reparation which is the
subject matter of the present judgment.

On this point I disagree. It is true that facts adduced
by one Party and accepted by the Court as the direct or
indirect basis of its decision cannot be disputed by the same
Party in a subsequent suit; similarly, a rule of law applied as
decisive by the Court in one case, should, according to the
principle stave decisis, be applied by the Court as far as
possible in its subsequent decisions. But it may be neces-
sary to view differently the same situation of fact in a ditffer-
ent suit, of which the subject matter is different, and in
which, consequently, different principles should be applied.
JUDGMENT .No. I3.—DISSENTING OPINION BY M. EHRLICH 77

In the proceedings concluded by Judgment No. 7, the
Applicant said that the Chorzéw undertaking was not and had
never been from the outset (contract of 1915) an enterprise of
the Reich, that the Bayerische was the business concern which
worked it (Publications of the Court, Series C., No. 11—I,
pages 351, 159), and the Applicant maintained, as to what had
been the property of the Reich until 1919-1920, that even
admitting the nullity of the contract of 1919,

“the Oberschlesische Stickstoffwerke were entered in the land
registers as owners and, in accordance with paragraph 891
of the German Civil Code, if a right is entered in those regis-
ters in favour of a certain person, the presumption is that
that person is the possessor of the right. And should the con-
tents of the registers not be in accordance with the real situa-
tion at law, the interested Party may, under paragraph 804,
call upon the person entered to have the entry rectified.....

If therefore the Polish Government considered that the contract
of 1919 was fictitious, why did it not resort to the legal remedy
afforded by the Civil law in force ?”

Then, dealing with the question whether the contract of 1919
was fictitious, or concluded in fraudem creditorum, the Applicant
insisted : that : .

“The most favourable result for the Polish Government would
- therefore be that it could bring an action against the Ober-
schlesische for the transfer to it of the ownership in the
immovable property obtained by the Oberschlesische under a
fraudulent contract.”

_ tis in accordance with these contentions of the Applicant
that the Court, in Judgment No. 7, has said: L

“In the present case, in fact, the Court holds that the
Oberschlesische’s right of ownership of the Chorzéw factory
must be regarded as established, its name having been
duly entered as owner in the land register. If Poland
wishes to dispute the validity of this entry, it can, in any
case, only be annulled in pursuance of a decision given
by the competent tribunal; this follows from the principle
of respect for vested rights....”
JUDGMENT No. I3.—DISSENTING OPINION BY M. EHRLICH 78

Judgment No. 7, in so far as it relates to the Chorzôw
‘case, says, as had already been said in Judgment No. 6, that
the Chorzé6w undertaking was an entity of which the factory,
which belonged at first to the Reich and afterwards to the
Oberschlesische, was only one constituent part ;, consequently,
the undertaking as such did not fall within the scope of
Article 256 of the Treaty of Versailles. Judgment No. 7 also
says in regard to the Oberschlesische, first, that the sale to
the latter by the Reich was permissible from the point of
view of international law, and, secondly, as has been said
above, that the name of the Oberschlesische had been entered
in the land register and that as a result of this, in the
absence of a decision to the contrary by the competent
municipal court, the presumption was that the right of the
Oberschlesische was established. The reason expressed in the
words “its name having been duly entered as owner in the
land register” suffices to establish that, while the Geneva
Convention may have been violated by the failure to observe
the rules of municipal law regarding this entry, it is in this
failure alone that the violation of the Geneva Convention
consists in this respect. |

The violation of the Geneva Convention cannot be effaced
ex post facto by a decision which should have preceded the
vacation of the rights of the Oberschlesische on the land
register. That is all that is to be deduced from Judgment
No. 7 as regards subsequent decisions of competent municipal
courts. As is also said in Judgment No. 8, an examination
of the right of ownership

“in order to justify such dispossession after it has taken
place, cannot undo the fact that a breach of the Geneva
Convention has already taken place, or affect the Court’s
jurisdiction.”

But, in the present proceedings, there is no question of.
deciding whether the breach was justified, or whether it has |
been effaced. These two points are ves judicata: both Parties
agree that Judgment No. 7, in so far as it decides that there
JUDGMENT No. 13.—DISSENTING OPINION BY M. EHRLICH 79

has been a breach of the Geneva Convention, cannot be
called in question, and the Respondent has not referred to
any possibility of making good this breach.

The question to be decided now is entirely different. It is
this: what was the loss actually sustained by the Oberschle-
sische ? There is nothing in Judgment No. 7 to prevent
a subsequent decision by the competent tribunals, as
to the existence and extent of property rights at muni-
cipal law, nor is there anything to prevent such a decision
being taken into account by the Court. There is neither in
. the operative part nor anywhere else in Judgment No. 7
anything which might come either to appear erroneous or
to be invalidated, if the Court, in the present case, were to
take into account the decision of the Tribunal of Katowice
of November 12th, 1927. Incidentally, that decision was given

in accordance with the terms of the German Code of Civil

Procedure which is in force in Polish Upper Silesia, and there-
fore, having been rendered by default, does not contain a
statement of the grounds on which it is based. The fact that
the passages in question in Judgment No. 7 were not made.
solely with regard to the case then before the Court, clearly
appears also from the interpretative Judgment No. 11 which
says in regard to the passage beginning “If Poland wishes. ..”:

“Though from the use of the present tense it may be con-
cluded that the Court had in view the possibility of the institu-
tion by Poland, even after the judgment, of proceedings with
a view to obtaining the annulment of the entry by means of
a decision of the competent municipal tribunals, it would be
contrary to the whole of the reasoning to construe it as a
reservation implying that the binding effect of the judgment
given—and more especially of paragraph 2 (a) of the operative
part thereof (“that the attitude of the Polish Government in
regard to the Oberschlesische Stickstoffwerke and Bayerische
Stickstoffwerke Companies was not in conformity with Article 6
and the following articles of the Geneva Convention’’)—were
‘to depend on the result of such proceedings instituted sub-
sequently.”

The same conclusion is indicated by the fact that the oper-
ative part of Judgment No. rr definitely affirms that a decla-
ration of the ownership of the Oberschlesische had been made
(in Judgment No. 7) with binding effect “in respect of that
particular case”.
JUDGMENT No. 13.—-DISSENTING OPINION BY M. EHRLICH -80

IT.

In my opinion, the objections of the Respondent based on
the view that the rights of the Reich both in the Chorzéw
enterprise and in the shares (of. the Oberschlesische). have
passed to Poland under Article 256 of the Treaty of Versailles,
should have been upheld.

I hold that the Reich is owner of the shares of the Ober-
schlesische.
_ Tcannot accept the view that the question of the ownership
of the shares is—though not ves judicata in. virtue of Judg-
ment No. 7—no longer an open question since that judgment.
All that is said in Judgment No. 7 on the question of the
Treuhand as owner, is to be found in an incidental observation
in the following context :

“Moreover, it was the Bayerische which, in conjunction
with another Company, the Deutsche Petroleum A.-G., had
founded the Treuhand which, owned all the shares of the
Oberschlesische; and the purchase of the factory by the
latter may therefore be regarded, in a sense, as the exer-
cise, modified in accordance with circumstances, of the right
of purchase possessed under the contract of March 5th, 1915,
by the Bayerische which, by itself, had not the necessary
funds at its disposal.”

On December 24th, 1919, were concluded simultaneously :

(1) the memorandum of association of a new limited liability
company (hereinafter called the Treuhand) with a share
capital of 300,000 marks, increased the same day to 1,000,000
marks;

(2) the memorandum of association of a new joint stock
company (hereafter called the Oberschlesische) with a share
capital of 250,000 marks, increased the same day to 110,000,000
marks ;
JUDGMENT No. 13.—DISSENTING OPINION BY M. EHRLICH 81

(3) a contract between the Reich, the Oberschlesische and
the Treuhand, by which the Reich left over to the Ober-
Schlesische the Chorzéw factory; the contract laid- down the
principles on which the purchase price (Uberlassungspreis)
was to be calculated, and added that this price represented,
according to the documentary evidence then existing, about
II10,000,000 marks, and that on this sum would be reckoned
interest at 5% from December 31st, 1919. The contract
continued as follows:

“$ 3.—The purchase price (Kaufpreis) and the interest will be
liquidated by paying to the Reich the whole of the net
profit shown by the balance sheet (of the Oberschlesische).

After adding that larger payments in liquidation of the
_ debt would be permissible at any time, the contract proceeded :

“§ 4.—The Treuhand will assume in place of the Oberschle-
sische, as sole debtor, in accordance with the provisions
laid down above, all the obligations imposed by their
contract upon the Oberschlesische in respect of the Reich.

§ 5.—The’ interest and capital of the purchase price shall be
liquidated exclusively by the payment to the Reich of
the profits on the shares (of the Oberschlesische) ....”

The contract also stipulated that the Oberschlesische should
increase its capital to a sum equal to the purchase price of
the factory and that as guarantee for the claims of the Reich
under this contract, the Treuhand should

“undertake to obtain for the Reich a lien on all existing
shares of the Oberschlesische after this increase, with the effect
that the Reich will be authorized itself to exercise all rights
derived from the possession of the shares and especially the
right to vote at general meetings of shareholders’.

The Reich agreed, in its capacity as holder (Inhaber) of
the shares, to maintain the rights of the Bayerische resulting
from previous contracts between the Reich and the Bayerische.
The Treuhand might at any time pay the whole or a part of
the capital and interest and, if a part of the purchase price
were refunded, shares of a nominal value corresponding to the
payment would.be released from the lien, whereas the reduc-
tion of the capital sum by the payment of the profits of the
Oberschlesische would liberate no shares from the lien. But—
JUDGMENT No. I3.—DISSENTING OPINION BY.M. EHRLICH 82

the contract proceeded—the Stickstoffwerke (a designation
used in the contract to denote the Oberschlesische)

“can only claim the handing over of the shares if and in so
far as they may sell shares to a third party with the consent
of the Reich. Until such time the shares will remain in posses-
sion of the Reich, which will continue to exercise all rights
derived from possession of the shares, including the right to
vote at general meetings of shareholders.”

The contract lays down that any alienation (sale, transfer,
pledging, pooling, leasing, or grant of a right to receive divid-
ends, in short, any kind of disposal) of the shares or of a
part thereof will only be permitted, even after the expiration
of the lien, with the consent of the Reich, and that, as a
guarantee of compliance with this obligation, the Reich will
retain possession of the shares even after the expiration of
the lien. :

Finally, there were provisions concerning, the sale of the
shares by the Reich, in which case the Treuhand might declare
its readiness to acquire (erwerben) the shares at the price which
the Reich was prepared to accept, and if the Treuhand made no
such declaration, it was to receive 10 % of the surplus remain-
ing after deduction of the capital sum and of the arrears
of interest of the price of the factory; if, on the other hand,
the Treuhand wished to dispose of the shares or a part thereof,
which it could never do without the consent of the Reich,
the Reich was to obtain out of the purchase price the total
sum due to it and the arrears of interest plus 85 % of the
surplus, the remainder of the surplus going to the Treuhand.

The shares of the Oberschlesische were shares to bearer
(Inhaberaktien) ; the Treuhand was never mentioned in the
contract as owner of the shares; it could only obtain them,
even after having paid the whole of the debt with all interest,
by acquiring (erwerben) them if the Reich were willing to sell
them and if it (the Treuhand) availed itself of the right of ~
preemption; it could decide nothing as to the sale of the
shares without the Reich’s consent; if on the other hand the
Reich wished to dispose of them, the Treuhand had only a .
right of preemption; it could not exercise the rights of a
shareholder, until it had ‘“acquired” the shares under the
conditions indicated or by permission (by sufferance) of the
‘JUDGMENT No. I3.—DISSENTING OPINION BY M. EHRLICH 83

Reich. On the other hand, the Reich was always, in all
circumstances, to remain holder of the shares (Inhaber of
the Inhaberaktien) until the moment when it decided to
alienate them.

A limited liability company which had just been formed
could hardly guarantee to the Reich a debt amounting to
110 times its capital. At all events, the Treuhand’s only
responsibility towards the Reich was to obtain for it the
shares of the Oberschlesische, a thing which it was able in
principle to do there and then at no expense. Over and above
the right of preemption which I have mentioned, the Treu-
hand had only a hypothetical right to a commission. Indeed,
it is in the Case of the applicant Government in the pro-
ceedings concluded by Judgment No. 7 that the difference of
5% has been described as a “commission” (Publications of the
Court, Series C., No. 11—I, page 356). It is obvious that an
‘owner does not receive commission on the sale of his own

property.

Even if it be sought to deny that the Reich was owner of
the shares of the Oberschlesische, it is impossible to deny that
it had a complete and perpetual right of antichresis in virtue
of which it was the owner in so far as all third parties were
concerned. The only restriction upon it, namely the obliga-
tion to maintain the management in certain hands for a
limited time, cannot be looked upon as a real obligation, but
as a purely personal obligation, which cannot affect the
‘position of the Reich as the actual shareholder.

*

The question of the alleged control of the Reich over the
‘Oberschlesische has been left open by Judgment No. 7.

All that is to be found on the subject in Judgment No. 7 :
is confined to the two following paragraphs :

“In'a similar connection, the further question might be
examined whether the Oberschlesische, having regard to
the rights conferred by the contract of December 24th, 1919,
on the Reich in respect of that Company, should be regarded as

II
JUDGMENT No. I3.—DISSENTING OPINION BY M. EHRLICH | 84

controlled by the Reich and, should this be the case, what
consequences would ensue as regards the application of the
Geneva Convention.

It is, however, not necessary for the Court to go into
this question. The Respondent, who adopts the standpoint
that no measure of liquidation has been taken by the
Polish Government in respect of the Chorzéw factory, has
not raised it, even as a subsidiary point, and it would
seem that he does not dispute—apart from:the argument
regarding the fictitious character of the agreements of
December 24th, 1919—the fact that the Oberschlesische is
a company controlled by German nationals.”

It appears from these paragraphs that the Court had not
considered the question of control in Judgment No. 7. It also
appears that it “seemed” that Poland did not dispute the
contention that the Oberschlesische was controlled by German
nationals and not by the Reich. Even if the Court had dealt
with this question, it would. only have dealt with it as with
an incidental and preliminary point ; consequently, even if the
Court had decided the point, its decision would not have the
force of res judicata; a fortiori, it is impossible to argue that
because the Respondent did not raise this incidental and
preliminary point, it was thereby debarred from ever raising it.

Even admitting for the sake of argument that the Reich
was not the owner of the Oberschlesische’s shares, it would
still be true that that Company was exclusively controlled by
the Reich. It would be difficult to conceive a clearer case
of control by the Reich than that of a company of which
all the shares, and bearer shares at that, remained in the
hands of the Reich which had all the rights of a shareholder
in perpetuity, subject only to the possibility of sale if it saw
fit, in which case it would receive practically the whole
sale price, these rights of the Reich being limited only by
a, contractual obligation to maintain in certain hands, and for
a certain time, the management of the works owned by the
Company. .

x

The rights of the Reich fall within the scope of Article 256
of the Treaty of Versailles of which paragraph 1 is as follows:
JUDGMENT No. 13.—DISSENTING OPINION BY M. EHRLICH 85

“Powers to which German territory is ceded shall
acquire all property and possessions situated therein belong-
ing to the German Empire or to the German States, and
the value of such acquisition shall be fixed by the Repara-
tion Commission, and paid by the State acquiring the
territory to the Reparation Commission for the credit of
the German Government on account of the sums due for
reparation.” -

The interpretation of this article as found in Judgment
No. 7 has not the force of ves judicata.

In declaring that it had jurisdiction to deal with the case
decided by Judgment No. 7, the Court in Judgment No. 6
said : |

“It is true that the application of the Geneva Conven-
tion is hardly possible without giving an interpretation of
Article 256 of the Treaty of Versailles and the other inter-
national stipulations cited by Poland. But these matters

then constitute merely questions preliminary or incidental
to the application of the Geneva Convention.”

This point of view was in accordance with that of the
Applicant, on whose behalf the following observation was made
during the hearing in regard to the question of jurisdiction :

“And if it [Article 256] is to be taken into consideration
solely on this ground (erroneous citation thereof by the Polish
Government), it is only as a preliminary question to be decided
incidentally.”

If the Reich either was the sole owner of the shares of
the Oberschlesische, or controlled the Oberschlesische, the whole
of the property of that Company in Polish Upper Silesia
falls under the provisions of Article 256. Such is actually
the case.

But, even if this were not so, the rights of the Reich should
in any case be regarded as situated in Polish Upper Silesia.

It appears to me impossible to hold that these rights con-
sisted entirely or for the most part, in the so-called claim
against the Treuhand, a claim which was only guaranteed by
a lien on the shares. The Treuhand was a limited liability
JUDGMENT No. I3.—DISSENTING OPINION BY M. EHRLICH 86

company with a capital amounting to less than 1 % of the
sale price of the factory; the balance sheet of the Treuhand
drawn in 1924, mentioned a capital of 1,000 RM. so that
this Company cannot reasonably be held to be indebted
for value which the applicant Government has estimated in
the present proceedings at a figure in any case exceeding
50,000,000 RM. Furthermore, it does not appear from the
contract of 1919 that the Treuhand had any obligation towards
the Reich; by handing over to it all the shares of the Ober-
schlesische, it freed itself from any possible obligation. In the
proceedings leading up to Judgment No. 7, the Applicant
stated that the Treuhand was ‘merely a legal device for
the. exercise of shareholders’ rights; it was not essential.
It was created in order to provide a special mechanism
for the sale of the shares and also so as not to burden the
balance sheets of the other companies with the debt arising
from the contract of purchase and sale” (Publications of the
Court, Series:C., No. 11—I, page 241). It must be remem-
bered that the Treuhand was a limited liability company
whose obligations would not therefore involve obligations on
the part of the companies which formed it.

The fact that the Treuhand does not regard itself as the
Reich’s debtor also appears from the fact that in its gold-balance
sheet drawn up for the first time in 1924, there appear neither the
shares of the Oberschlesische, the. value of which was considered
fictitious, nor the debt to the Treasury. This is explained in
a letter from the Treuhand to the Deutsche Bank, submitted
to the Court by the Applicant, in the following terms:

“Tt follows naturally that the balance sheet also cannot
include amongst the liabilities, a debt to the Treasury of the
Reich. The value of the shares in the balance sheet must be
set off against the debt. But since it is impossible to assess
the value of the shares in the balance sheet, owing to the
seizure of the factory, our obligation. towards the Reich
Treasury also disappears (fälli.... fort).”

*

Even admitting for the sake of argument that the Reich
_had a genuine claim upon the Treuhand, it cannot be denied
JUDGMENT No. 1I3.—DISSENTING OPINION BY M. EHRLICH 87

that that claim would be localized in Polish Upper Silesia,
since the Chorzéw factory constituted the only property of the
Oberschlesische and since all the net profits of the Oberschle-
sische and consequently all the net profits of the undertaking,
except perhaps certain very small deductions, were to be paid
to the Reich, which moreover, in virtue of its position as sole
shareholder, had the whole of the property of the Oberschle-
sische at its disposal. It appears to me impossible to deny
that the terms of Article 256 of the Treaty of Versailles would
apply to a factory situated in ceded territory, a factory of
which all or nearly all the net profits went to the Reich and
over which the Reich had in fact all possible-rights of owner-
ship, except that, for a certain time, it was obliged by a
contract not to change the management. .

I find it impossible to hold that the rights of the Reich
are not situated in Upper Silesia, on the ground that these
rights are rights as against the Treuhand, the registered office
of which is in Germany. For it would follow that, contrary
to what the Court has laid down in Judgment No. 7, Poland
has not expropriated the contractual rights of the Bayerische,
since these rights were derived from contracts between the
Bayerische and the Reich, and later, between the Bayerische
and the Oberschlesische, that is to say, between Parties which,
according to the judgment just given, were ail domiciled in
Germany. Yet the Court did decide in Judgment No. 7 that
these contractual rights of the Bayerische related to the fact-
ory and were so to speak concentrated in that factory. From
this the Court drew the conclusion that they should not have
been expropriated, having regard to the last sentence of
Article 6 of the Geneva Convention, which lays down that,
with certain exceptions, “property, rights and interests of Ger-
man nationals or of companies controlled by German nationals,
cannot be liquidated in Polish Upper Silesia’’.

*

Article 256 must be construed in good faith and consequently
in accordance with the principle that the real state of things
must be ascertained and that no decisive value must be attached
to mere legal forms. Again, the interpretation of this article
JUDGMENT No. 13.—DISSENTING OPINION BY M. EHRLICH 88

must take into account the economic conditions of which legal
forms are merely an outward expression.’ Legal forms such
as a joint stock company must serve the objects of economic
life, but they must not obscure economic facts. - There is no
doubt that a joint stock company is very closely bound up
with its property ; that is why, for instance, according to the
German Commercial Code, which is in force both in Germany
and in Polish Upper Silesia, a total alienation of the property
of a company involves in principle the liquidation of that
company. It must be remembered that the rights of the
Oberschlesische in the Chorz6w undertaking constituted its sole .
property. During and since the world war, it has been found
more and more necessary to define the nationality of joint
stock companies in accordance with economic facts (for instance
the question of control) instead of by means of formal criteria
such as the registered office of the place of registration. Quite
recently the House of Lords refused to admit that a company
which was registered in London and had a secretary there,
but of which the whole commercial activity was carried
on in Egypt, was. “resident” in England. Lord Sumner, who
delivered the leading judgment, declared the argument to be
“too transcendental for acceptance” (Egyptian Delta Land and
Investment Co., Ltd., v. Todd*). It seems to me impossible to
deny that for the purposes of Article 256 the commercial
domicile of the Oberschlesische was not at Chorzéw, assuming
that one regards that Company as the owner of the factory.

%

I cannot agree that it is the Bayerische which had control
over the Oberschlesische. Control is the power of final decis-
ion belonging to the shareholder, but not the power to appoint
under an obligation accepted by the shareholder, the board
-of management or some of its members. Again, since the
Oberschlesische has, at the utmost, succeeded to the rights of
the Reich and since the Bayerische has only retained the
powers held by it under the contract with the Reich, it
cannot be argued that the Bayerische had control over the

 

* The Times, July 24th, 1928.
JUDGMENT No. I3.—-DISSENTING OPINION BY M. EHRLICH 89

owner of the factory; for the owner, before the Oberschle-
sische, had been the Reich itself.

IIL.

Assuming that the Oberschlesische was legally owner of the
factory at Chorzôw and that it was neither identical with the
Reich as treasury nor controlled by it, it must also be held
that the Oberschlesische has suffered no material damage.

It is not disputed that if it had suffered such damage, this
should have been taken into account in fixing the amount of
the indemnity to be paid to Germany.

But the indemnity can only include the amount corre-
sponding. to the damage actually sustained by the persons
whose losses should, according to the claim of the German
Government, serve as a basis for the assessment of compensa-
tion in the present case. For this reason, damage sustained
by any third person, and amongst others by the Reich Trea-
sury, must be left out of account; for the German Govern-
ment has not asked the Court to take into account damage
suffered by itself (its Treasury). The Court has only to estimate
the loss suffered by the Oberschlesische and Bayerische, in
accordance with the principle non ultra petita.

The loss caused to any given person can only be quantum
ejus interest. If two persons have different rights over a piece
of land, one being. the owner, and the other being owner of
land in favour of which a servitude over the land has been
established, the reparation due to each of these persons will be
represented by the value of his right, excluding the value of
the rights of the other person. It is true that the amount of
debts and other obligations, for which the injured person
is responsible, must not be excluded; but by this is meant
only personal debts and other personal obligations. On the
other hand, the reparation of the loss caused, for instance, by
the destruction of a house—whether the person concerned be
owner, tenant, or owner of a property in favour of which a
servitude exists—, would only cover the value of the rights
of the particular person, excluding the rights of every other
person. -
JUDGMENT No. 13.—DISSENTING OPINION BY M. EHRLICH 90

Now, if the interests of the Reich be excluded, no material
injury could have been suffered by the Oberschlesische ; for
the Reich had, to the exclusion of anyone else, all rights of
ownership in the factory; thus, in the exercise of its rights
as shareholder, it could alienate the factory; it could also
draw from it all the net profits. If the shareholder were not
identical with. the Reich, he had never obtained and could
never obtain from the factory any profit except that which
the Reich, in the exercise of its rights at the general meeting
of shareholders, chose to grant him.

IV.

Any assessment of the damage resulting from the taking
over of the enterprise must be based on the extent of the
damage suffered at the time of dispossession. If there were
delay in payment, the damage may be increased by the
amount of the loss resulting from such delay; this loss may
either be expressed in terms of interim interest, or may be
estimated by taking into account, according to the circum-
stances, the balance of the profit and loss which, in all
probability, would have accrued between the date of dispos-
session and the date of judgment. It is impossible to take
as the date of assessment a date subsequent to dispossession,
unless it were the fault of the Respondent that the claim
could not be brought earlier before the international tribunal.

Moreover the German Government itself has asked for a sum
consisting of the capital amount and of interest calculated as
from 1922.

It should be added that in the present case no subjective
consideration enters into account, such as a wrongful act
entailing damages which should be calculated on some special
basis ; indeed the Court cannot presume that there has been
anything but an error on the part of Poland in construing
and applying the Geneva Convention.

V.

It is not permissible to infer from the articles of the
Oberschlesische, the existence of a vested right on its part to
JUDGMENT No. I3.——-DISSENTING OPINION BY M. EHRLICH OI

work the so-called chemical factory. The articles of a joint
stock company are, from a legal point of view, only a contract
of private law, which, according to the commercial code,
must be entered in the commercial register. Such an entry
merely establishes that the rules of the commercial code have
not: been infringed in the formation of the Company. It does
not involve any right to carry on the activities contemplated
in the contract. |

(Signed) LUDWIK EHRLICH.

12
